          MEMO
          Case     ENDORSED Document 89 Filed 08/31/20 Page 1 of 1
               1:19-cr-00828-ALC




                             -----------------------------------------------------------------------------------------------------------------



                11 BROADWAY, SUITE 715                                               NEW YORK, NEW YORK 10004
                     Tel. (212) 344-5180                                             www.criminal-defense.nyc


                                                                                                                                                 August 24, 2020
The Honorable Andrew L. Carter, Jr.
U.S. District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007
VIA ECF                                                                                                                                                   8/31/20

       Re:     United States v. Dennis McDonald, et. al, 19-cr-828 (ALC)

Dear Judge Carter,

       I am CJA counsel to Dennis McDonald in the above-captioned matter. I submit this letter to
apply for the Court’s authorization to obtain necessary services pursuant to the Guidelines for
Administering the CJA and Related Statues, Chapter 3 CJA Guidelines §320.70.40, Computer
Hardware, Software or Litigation Support Services. I make this request to permit Mr. McDonald the
opportunity to review the voluminous electronic discovery in this matter. Mr. McDonald is currently
on home incarceration and does not own a computer. Due to the current COVID-19 pandemic, I am
unable to review all of the discovery with Mr. McDonald in person. I have conferred with the
Government about this request and the Government has no objection.
       We are requesting that a laptop and portable hard drive be purchased pursuant to CJA
Guideline 320.20.40. Those costs would be between $50 and $100 for the external hard drive and
between $500 and $600 for the laptop. Both items would be sent to Mr. McDonald for his review. All
purchased hardware would be turned over to the National Defender Services Support Team upon
completion of the case, as required under the CJA guidelines.
        Mr. McDonald is requesting the authority to purchase the computer hardware under the
Criminal Justice Act. Should the Court decide to grant the application, please advise so that an
application can be filed pursuant to the Criminal Justice Act eVoucher system.
                                                                                                Respectfully submitted,
                                                                                                _______________/s/_____________
                                                                                                Matthew Galluzzo
Cc: AUSA Ryan B. Finkel and AUSA Mary Elizabeth Bracewell, via ECF
                                                                                The application is GRANTED.
                                                                                So Ordered.

                                                                                                                                                                    8/31/20
